

DUCOMMUN INCORPORATED


PERFORMANCE STOCK UNIT AGREEMENT




This performance stock unit agreement is made as of January 1, 2016 (the
“Effective Date”), between Ducommun Incorporated, a Delaware corporation (the
“Corporation”), and _________________ (“Award Holder”).
R E C I T A L S
This performance stock unit agreement is pursuant to the 2013 Stock Incentive
Plan (the “Plan”).
A G R E E M E N T S
1.Grant. The Corporation hereby grants to the Award Holder an award (the
“Award”) with a target (if the Corporation achieves the target level performance
goals described in Exhibit A) of _________ performance stock units (the “Target
Units”), and a maximum of up to two hundred percent (200%) of the Target Units
(if Corporation achieves the maximum level performance goals described in
Exhibit A), in each case subject to certain adjustments as described herein.
Each performance stock unit represents the right to receive one share of Common
Stock, subject to the conditions set forth in this performance stock unit
agreement and the Plan.
2.Definitions. Unless the context clearly indicates otherwise, and subject to
the terms and conditions of the Plan as the same may be amended from time to
time, the following terms, when used in this performance stock unit agreement,
shall have the meanings set forth in this Section 2.
“Common Stock” shall mean the Common Stock, $.01 par value, of the Corporation
or such other class of shares or other securities as may be applicable pursuant
to the provisions of Section 7 of this performance stock unit agreement.
“Subsidiary” shall mean a corporation or other form of business entity more than
50% of the voting shares of which is owned or controlled, directly or
indirectly, by the Corporation and which is designated by the Committee for
participation in the Plan by the key employees thereof.
“Committee” shall mean the Compensation Committee of the Board of Directors of
the Corporation, or if there is no such committee acting, the Board of Directors
of the Corporation.


1



--------------------------------------------------------------------------------






3.    Vesting. The Award shall vest at the end of the 3-year performance period,
beginning as of January 1, 2016 and ending on December 31, 2018 (the
“Performance Period”). The vesting of the Award shall be subject to the
Corporation achieving during the Performance Period the Diluted Earnings Per
Share and the Leverage Ratios, as provided in Exhibit A attached hereto.
Following the end of each fiscal year of the Performance Period and the
collection of relevant data necessary to determine the extent to which the
performance goals set forth in Exhibit A have been satisfied, the Committee will
determine: (a) the amount of Diluted Earnings Per Share and the Leverage Ratio
that was achieved by the Corporation for each fiscal year of the Performance
Period, and (b) the percentage and number of the Target Units for each fiscal
year (for each such fiscal year, the “Earned Units”) that will become Vested
Units (as defined in Exhibit A) as of the last day of the Performance Period or
earlier as provided in Section 6(b). The Committee shall make these
determinations in its sole discretion. The level of achievement of Diluted
Earnings Per Share and the Leverage Ratio shall be evidenced by the Committee’s
written certification, in accordance with Internal Revenue Code Section 162(m).
For the avoidance of doubt, any performance stock units subject to this Award
that do not vest in accordance with the forgoing shall expire without
consideration at the end of the Performance Period.
4.    Settlement of Vested Units. Upon the vesting of all or a portion of the
Award, one share of Common Stock shall be issuable for each Vested Unit (as
defined in Exhibit A) (the “PSU Shares”). Thereafter, the Corporation will
transfer such PSU Shares to the Award Holder upon the Committee’s written
certification as set forth in Section 3 and the satisfaction of any required tax
withholding obligations, securities law registration or other requirements, and
applicable stock exchange listing. No fractional shares shall be issued with
respect to the Award. The Award Holder shall not acquire or have any rights as a
shareholder of the Corporation by virtue of this performance stock unit
agreement (or the Award evidenced hereby) until the certificates representing
shares of Common Stock issuable pursuant to this Award are actually issued and
delivered to the Award Holder in accordance with the terms of the Plan and this
performance stock unit agreement.
5.     Change in Control.
(a)    In the event that a Change in Control occurs, the Target Units shall be
deemed to have become fully vested immediately prior to the consummation of the
Change in Control, provided, however, that the Committee may, in its discretion,
increase (but not decrease) the number of performance stock units that are
deemed to vest in the event of a Change in Control up to a maximum of two
hundred percent (200%) of the Target Units.
(b)    For purposes of this performance stock unit agreement, a “Change in
Control” of the Corporation shall mean a change in control of a nature that
would be required to be reported in response to Item 6(e) of Schedule 14A of
Regulation 14A promulgated under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”); provided that, without limitation, such a change in
control shall be deemed conclusively to have occurred if (i) a tender offer
shall be made and consummated for the ownership of 25% or more of the
outstanding voting securities of the Corporation, (ii) the shareholders of the
corporation approve that the Corporation be merged or consolidated with another
corporation and as a result of such merger or consolidation less than 75% of the
outstanding voting securities of the surviving or resulting


2



--------------------------------------------------------------------------------




corporation shall be owned in the aggregate by the former shareholders of the
Corporation, other than affiliates (within the meaning of the Exchange Act) of
any party to such merger or consolidation, as the same shall have existed
immediately prior to such merger or consolidation, (iii) the shareholders of the
Corporation approve that the Corporation sell, lease, exchange or transfer
substantially all of its assets to another corporation, entity or person which
is not a wholly-owned subsidiary and all government regulatory approvals
necessary for the consummation of such transaction shall have been obtained,
(iv) a person, as defined in Sections 13(d) and 14(d) (as in effect on the date
hereof) of the Exchange Act, shall acquire 35% or more of the outstanding voting
securities of the Corporation (whether directly, indirectly, beneficially or of
record), (v) the shareholders of the Corporation approve a plan or proposal for
the liquidation or dissolution of the Corporation and all government regulatory
approvals necessary for the consummation of such transaction shall have been
obtained, or (vi) during any period of two consecutive years, individuals who at
the beginning of such period constitute the Board of Directors cease for any
reason to constitute at least a majority thereof unless the election, or the
nomination for election by the Corporation’s shareholders, of each new director
was approved by a vote of at least two-thirds of the directors then still in
office who were directors at the beginning of the period. For purposes hereof,
ownership of voting securities shall take into account and shall include
ownership as determined by applying the provisions of Rule 13d-3 (as in effect
on the date hereof) under the Exchange Act. A sale or other change in control of
any Subsidiary of the Corporation by which the Award Holder is employed shall
not be deemed a Change in Control of the Corporation for purposes of this
Agreement.
6.    Termination.
(a)    If the Award Holder’s employment with the Corporation or a Subsidiary
terminates before the end of the Performance Period for any reason, except as
provided in this Section 6 or in Section 5 above, then the Award will be
forfeited and cancelled and surrendered to the Corporation without payment of
any consideration, effective on the date of the Award Holder’s termination of
employment. Upon the termination of the Award Holder’s employment with the
Corporation or a Subsidiary as a result of (i) death or “permanent disability”
(as defined herein) or (ii) “retirement” (as defined herein), the number of
Vested Units and the vesting of such Vested Units shall be determined in
accordance with Section 6(b) below. As used herein, the term “retirement” shall
mean that, on the date on which the Award Holder terminates employment with the
Corporation or a Subsidiary, either (x) the Award Holder is sixty-five (65) or
more years of age, or (y) the combination of the Award Holder’s age plus years
of service equals not less than seventy (70). As used herein, the term
“permanent disability” shall mean the date on which the Award Holder has not
worked or been able to work due to physical or mental incapacity for a period of
one hundred eighty (180) consecutive days.
(b)    Upon the termination of the Award Holder’s employment with the
Corporation or a Subsidiary as a result of death, permanent disability or
retirement as provided in Section 6(a), (i) for each full fiscal year that the
Award Holder was employed by the Corporation or a Subsidiary, the Earned Units
(as defined in Section 3) shall vest immediately, and (ii) for the last fiscal
year (if less than a full fiscal year) that the Award Holder was employed by the
Corporation or a Subsidiary, the Target Units covered by the Award shall be
reduced to a number of performance stock units equal to the Target Units set
forth in Section 1 multiplied by a fraction, (x) the numerator of which equals
the number of full calendar quarters that have elapsed between


3



--------------------------------------------------------------------------------




January 1 of such fiscal year and the date of termination of employment, and (y)
the denominator of which equals four (4), and such performance stock units (as
reduced) shall then vest at such time as they become Earned Units (as defined in
Section 3) or as provided in Section 5, provided that the Award Holder has not
rendered services, directly or indirectly, to any third party engaged in
competition with the Corporation or its Subsidiaries.
7.     Adjustments
(a)    If the outstanding shares of Common Stock of the Corporation are
increased, decreased, changed into or exchanged for a different number or kind
of shares or securities of the Corporation through recapitalization (other than
the conversion of convertible securities according to their terms),
reclassification, stock dividend, stock split or reverse stock split, an
appropriate and proportionate adjustment shall be made, or if the Corporation
shall spin-off, spin-out or otherwise distribute assets with respect to the
outstanding shares of Common Stock of the Corporation, an appropriate and
proportionate adjustment shall be made, in the number of performance stock units
subject to this Award.
(b)     In the event of the dissolution or liquidation of the Corporation, or
upon any merger, consolidation or reorganization of the Corporation with any
other corporations or entities as a result of which the Corporation is not the
surviving corporation, or upon the sale of all or substantially all of the
assets of the Corporation or the acquisition of more than 80% of the stock of
the Corporation by another corporation or entity, there shall be substituted for
each of the shares of Common Stock then subject to this Award the number and
kind of shares of stock, securities or other assets which would have been
issuable or payable in respect of or in exchange for such Common Stock then
subject to the Award, as if the Award Holder had been the owner of such shares
as of the transaction date. Any securities so substituted shall be subject to
similar successive adjustments.
8. No Right to Continued Employment. Nothing in the Plan, in this performance
stock unit agreement or in any other instrument executed pursuant thereto shall
confer upon the Award Holder any right to continue in the employ of the
Corporation or any Subsidiary of the Corporation or shall interfere in any way
with the right of the Corporation or any such Subsidiary to at any time
terminate the employment of the Award Holder with or without cause.
9.    Legal Requirements. No shares issuable under this Award shall be issued or
delivered unless and until, in the opinion of counsel for the Corporation, all
applicable requirements of federal and state law and of the Securities and
Exchange Commission pertaining to the issuance and sale of such shares and any
applicable listing requirements of any national securities exchange on which
shares of the same class are then listed, shall have been fully complied with.
In connection with any such issuance or transfer, the person acquiring the
shares shall, if requested by the Corporation, give assurances satisfactory to
counsel to the Corporation in respect of such matters as the Corporation or any
Subsidiary of the Corporation may deem desirable to assure compliance with all
applicable legal requirements.
10.    No Rights as a Shareholder. Neither the Award Holder nor any beneficiary
or other person claiming under or through the Award Holder shall have any right,
title or interest in or to any shares of Common Stock allocated or reserved for
the purpose of the Plan or subject


4



--------------------------------------------------------------------------------




to this Agreement except as to such shares of Common Stock, if any, as shall
have been issued or transferred to such person.
11.    Withholding. The Corporation or any Subsidiary of the Corporation may
make such provisions as it may deem appropriate for the withholding of any taxes
which the Corporation or such Subsidiary determines it is required to withhold
in connection with this performance stock unit agreement and the transactions
contemplated hereby, and the Corporation or any such Subsidiary may require the
Award Holder to pay to the Corporation or such Subsidiary in cash any amount or
amounts which may be required to be paid as withheld taxes in connection with
any issuance of Common Stock pursuant to this Award or any other transaction
contemplated hereby as a condition to the issuance of shares of the Common
Stock, provided, however, that any amount withheld for taxes in connection with
this Award may, at the election of the Award Holder, be paid with previously
issued shares of Common Stock or the deduction of shares of Common Stock to be
issued in connection with this Award.
12.    No Assignments. Neither this performance stock unit agreement, nor this
Award nor any other rights and privileges granted hereby shall be transferred,
assigned, pledged or hypothecated in any way, whether by operation of law of
descent and distribution. Upon any attempt to so transfer, assign, pledge,
hypothecate or otherwise dispose of this performance stock unit agreement, this
Award or any other right or privilege granted hereby contrary to the provisions
hereof, this performance stock unit agreement, this Award and all of such rights
and privileges shall immediately become null and void.
13.    Other Programs. Nothing contained in this performance stock unit
agreement shall affect the right of the Award Holder to participate in and
receive benefits under and in accordance with the then current provisions of any
pension, insurance, profit-sharing or other employee benefit plan or program of
the Corporation or of any Subsidiary of the Corporation.
14.    The Plan. The Award hereby granted is subject to, and the Corporation and
Award Holder agree to be bound by all of the terms and conditions of the Plan as
the same may be amended from time to time in accordance with the terms thereof,
but no such amendment may adversely affect the Award Holder’s rights under this
performance stock unit agreement. Award Holder acknowledges receipt of a
complete copy of the Plan.
15.    Committee Authority. All questions arising under the Plan or under this
performance stock unit agreement shall be decided by the Committee in its total
and absolute discretion. It is expressly understood that the Committee is
authorized to administer, construe and make all determinations necessary or
appropriate to the administration of the Plan and this performance stock unit
agreement, all of which shall be binding upon the Award Holder to the maximum
extent permitted by the Plan.
16.    Consideration. The consideration for the rights and benefits conferred on
Award Holder by this Award are the services rendered by the Award Holder after
and not before the grant of this Award.


5



--------------------------------------------------------------------------------




17.    Applicable Law. This Award has been granted as of the effective date set
forth above at Los Angeles, California, and the interpretation, performance and
enforcement of this Agreement shall be governed by the laws of the State of
California.


DUCOMMUN INCORPORATED
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
Chief Executive Officer
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
Chief Financial Officer



 
 
 
 
 
Award Holder
 
 



By his or her signature, the spouse of the Award Holder hereby agrees to be
bound by all the terms and conditions of this written performance stock unit
agreement.


 
 
 
 
 
Spouse of Award Holder
 
 







6



--------------------------------------------------------------------------------


 


PERFORMANCE STOCK UNIT AGREEMENT
Dated as of January 1, 2016


Exhibit A
For purposes of this performance stock unit agreement, the “Diluted Earnings Per
Share” means the diluted earnings per share of the Corporation for each of the
Corporation’s fiscal years ending December 31, 2016, December 31, 2017 and
December 31, 2018 as included in the Corporation’s audited financial statements,
subject to adjustment as provided herein. The Diluted Earnings Per Share shall
be adjusted (as determined by the Committee) (i) for changes in accounting, (ii)
for discontinued operations (including businesses and product lines that are
sold), (iii) to exclude gain or loss on the sale of any business or product
line, including but not limited to post-closing adjustments to the purchase
price, any indemnity or similar payments, and any costs or expenses in
connection therewith, (iv) to exclude any asset impairment write-offs or charges
(whether of goodwill, intangible or tangible assets), (v) to exclude any
transaction-related costs or expenses arising in connection with the purchase or
sale of any business or product line, including but not limited to the effects
of Financial Accounting Standards Board Accounting Standards Codification Topic
805, (vi) to exclude any costs or expenses arising in connection with the
refinancing, restructuring or prepayment of any Debt, including but not limited
to the unamortized portion of any original issue discount, the unamortized
portion of any original issue costs and expenses, and any prepayment or
make-whole payments, costs or expenses and (vii) any restructuring,
reorganization or other costs, expenses or charges that the Compensation
Committee determines should be adjusted to fairly reflect the operating
performance of the Company. An appropriate adjustment in the Diluted Earnings
Per Share amounts in the table below also shall be made for any of the events
described in Section 7(a) above.
For purposes of this performance stock unit agreement, the following terms mean
for each of the Corporation’s fiscal years ended December 31, 2016, December 31,
2017 and December 31, 2018, the following: (i) “Leverage Ratio” means the Net
Debt divided by the EBITDA of the Corporation, (ii) “Net Debt” means the Debt
minus the cash and cash equivalents of the Corporation, (iii) “Debt” means the
“Consolidated Funded Indebtedness” of the Corporation as defined in the Credit
Agreement, dated as of June 26, 2015, among Ducommun Incorporated, certain of
its subsidiaries, Bank of America, N.A., as administrative agent, swingline
lender and issuing bank, and other lenders party thereto, as amended from time
to time, or any new credit agreement in replacement thereof (the “Credit
Agreement”), and (iv) “EBITDA” means the “Consolidated EBITDA” of the
Corporation as defined in the Credit Agreement.
After the end of the Corporation’s fiscal year ending December 31, 2016, the
Committee shall determine the Corporation’s Diluted Earnings Per Share for such
fiscal year and the applicable percentage of Target Units earned with respect to
such performance measure for such fiscal year, and the Corporation’s Leverage
Ratio for such fiscal year and the applicable percentage of Target Units earned
with respect to such performance measure for such fiscal year. After the end of
the Corporation’s fiscal year ending December 31, 2017, the Committee shall
determine the Corporation’s Diluted Earnings Per Share for such fiscal year and
the applicable percentage of Target Units earned with respect to such
performance measure for such fiscal year, and the


A-1
 
 
 



--------------------------------------------------------------------------------

 


Corporation’s Leverage Ratio for such fiscal year and the applicable percentage
of Target Units earned with respect to such performance measure for such fiscal
year. After the end of the Corporation’s fiscal year ending December 31, 2018,
the Committee shall determine the Corporation’s Diluted Earnings Per Share for
such fiscal year and the applicable percentage of Target Units earned with
respect to such performance measure for such fiscal year, and the Leverage Ratio
for such fiscal year and the applicable percentage of Target Units earned with
respect to such performance measure for such fiscal year. Subject to the
foregoing paragraphs and provided that the Award Holder has remained in the
employment or service of the Corporation over the Performance Period, (except in
the event of death, permanent disability or retirement as provided above), the
number of performance stock units that will vest under this performance stock
unit agreement shall be determined in accordance with the following table:
Diluted Earnings Per Share
Year 1
Year 2
Year 3
Total @ Target
Threshold
     Vesting % of Target Units


5%


5%


5%
 
Target Vesting % of Target Units


16.666%


16.666%


16.666%


50%


Maximum
     Vesting % of Target Units


33.333%


33.333%


33.333%
 
Leverage Ratio
Year 1
Year 2
Year 3
 
Threshold
     Vesting % of Target Units


5%


5%


5%
 
Target
     Vesting % of Target Units


16.666%


16.666%


16.666%


50%


Maximum
     Vesting % of Target Units


33.333%


33.333%


33.333%


_________


Total at Target
 
 
 
100
%

In the event that the Corporation’s Diluted Earnings Per Share and/or Leverage
Ratio for any fiscal year of the Performance Period falls between two of the
percentages listed in the table above, the applicable percentage of Target Units
earned based on such achievement shall be determined by linear interpolation.
The total number of performance stock units subject to the Award that vest based
upon the Corporation’s achievement over the Performance Period (as determined by
the Committee) will be equal to the sum of (i) the Vesting Percentage determined
by reference to the table above with respect to the Corporation’s Diluted
Earnings Per Share for the fiscal year ending December 31, 2016 multiplied by
the number of Target Units set forth in Section 1 above, plus (ii) the Vesting
Percentage determined by reference to the table above with respect to the
Corporation’s Leverage Ratio for the fiscal year ending December 31, 2016
multiplied by the number


A-2
 
 
 



--------------------------------------------------------------------------------

 


of Target Units set forth in Section 1 above, plus (iii) the Vesting Percentage
determined by reference to the table above with respect to the Corporation’s
Diluted Earnings Per Share for the fiscal year ending December 31, 2017
multiplied by the number of Target Units set forth in Section 1 above, plus (iv)
the Vesting Percentage determined by reference to the table above with respect
to the Corporation’s Leverage Ratio for the fiscal year ending December 31, 2017
multiplied by the number of Target Units set forth in Section 1 above, plus (v)
the Vesting Percentage determined by reference to the table above with respect
to the Corporation’s Diluted Earnings Per Share for the fiscal year ending
December 31, 2018multiplied by the number of Target Units set forth in Section 1
above, plus (vi) the Vesting Percentage determined by reference to the table
above with respect to the Corporation’s Leverage Ratio for the fiscal year
ending December 31, 2018 multiplied by the number of Target Units set forth in
Section 1 above (such units collectively, the “Vested Units”). Notwithstanding
anything herein to the contrary, in no event will more than two hundred percent
(200%) of the number of Target Units become vested hereunder. Performance stock
units granted under this Award that are not vested and remain subject to
forfeiture are referred to herein as “Unvested Units.”
















A-3
 
 
 

